DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 14, filed July 1, 2022, with respect to the previous rejection of claim 10, whose features have been incorporated into new independent claim 19 with additional language, have been fully considered and are persuasive.  The applicant argues that these features are missing from the language, and the Examiner does note that one using the bent circular pipe shape of CN 206071795 to Ma (M1 in the previous NF) would not in combination with US 5098264 to Lew (L1 in the previous NF) yield the three sectional blade with curvature but rather two separate blades of separate curvature stacked in succession to achieve the outer streamlined shape by overlap.  Thus the claim features in combination as presented in claim 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claim 1, Applicant incorporates significant features from previous claim 12, already indicated as objected to allowable in the NF of April 1, 2022, on Page 15.  While Applicant does not include all the intervening claims, nor all the lines of claim 12, Applicants arguments on Pages 9-13 of the arguments filed on July 1, 2022 correctly clarify the distinction the language has over the previous prior art of reference, in particular that of US 20030223868 to Dawson which does not provide a closed streamline surface in the retracted state, a distinction which provides aerodynamic improvement in performance to the instant application. The office concurs with the position raised to the other cited disclosures on Page 13 of arguments having reviewed each as well.  Claim 19, as noted above under response to arguments is similarly found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745